

	

		II

		109th CONGRESS

		1st Session

		S. 126

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To improve the administration of the Animal and Plant

		  Health Inspection Service of the Department of Agriculture, and for other

		  purposes.

	

	

		

			1.

			Animal and plant health inspection Service

			

				(a)

				Definitions

				In this section:

				

					(1)

					Secretary

					The term Secretary means the Secretary of

			 Agriculture, acting through the Administrator of the Service.

				

					(2)

					Service

					The term Service means the Animal and Plant Health

			 Inspection Service of the Department of Agriculture.

				

				(b)

				Exemption

				Notwithstanding any other provision of law, any migratory bird

			 management carried out by the Secretary shall be exempt from the

			 National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.) (including regulations).

			

				(c)

				Permits; management

				An agent, officer, or employee of the Service that carries out

			 any activity relating to migratory bird management may, under the Migratory

			 Bird Treaty Act (16

			 U.S.C. 703 et seq.)—

				

					(1)

					issue a depredation permit to a stakeholder or cooperator of the

			 Service; and

				

					(2)

					manage and take migratory birds.

				

